Appeal by defendant, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated February 18, 1969, as, on reargument, (1) adhered to the original decision adjudging him in contempt of court and (2) provided for the making of a new order of commitment. Order dated *973February 18, 1969, affirmed insofar as appealed from. No opinion. Appeal from order of the same court dated November 25, 1968 dismissed as academic. That order was superseded by the order made on reargument, dated February 18, 1969. A single bill of costs is allowed to respondent to cover both appeals. Rabin, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.